On December 7, 2009, the defendant was sentenced for violation of the conditions of a suspended sentence for the following offenses: Count II: A commitment to the Department of Corrections for a period of twenty (20) years, with fifteen (15) years suspended, for the offense of Forgery, a felony; and Count III: A commitment to the Department of Corrections for a term of twenty (20) years, with all time suspended, for the offense of Forgery, a felony. Counts II and III shall run concurrently. The Court recommends the defendant receive a psychological evaluation and enter any proper program to deal with her issues, such as the Elkhom program or other inpatient treatment program.
On April 2, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Kris Copenhaver. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
*28The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 2nd day of April, 2010.
DATED this 19th day of April, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.